Title: Thomas Jefferson to John Vaughan, 12 March 1820
From: Jefferson, Thomas
To: Vaughan, John


					
						Dear Sir
						
							Monticello
							Mar. 12. 20.
						
					
					Two days after mine of the 8th your’s of the 3d came to hand. that will have informed you of every thing relative to Dr Cooper, and particularly that we should be ready to pay him the 1500.D. the 1st of May, the I herein committed a mistake, for I should have said 750.D. in  his letter of Oct. 25. 19. he proposed himself to recieve 750.D. the 1st of May 1820. and 750.D. the 1st of Jan. 1821. however as to the first sum for which you inclosed me the order we shall be enabled to pay it the 1st or 2d week of April, perhaps a part of it sooner, in the course of this month.   I have to thank you for mr Tilghman’s agricultural orations, and all your other kindnesses and shall have to trouble you ere long with my annual application to Paris & Leghorn. affectionately Your’s
					
						
							Th: Jefferson
						
					
				 